BLD-051                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-3272
                                       ___________


                              YAKOV G. DRABOVSKIY,
                                           Appellant

                                             v.

                        WARDEN OF THE FCI ALLENWOOD

                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                             (D.C. Civil No. 3-14-cv-01125)
                     District Judge: Honorable Richard P. Conaboy
                      ____________________________________

                         Submitted for Possible Summary Action
                    Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    December 4, 2014

               Before: AMBRO, JORDAN and KRAUSE, Circuit Judges

                           (Opinion filed: December 11, 2014)
                                  _________________

                                       OPINION*
                                   _________________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Yakov G. Drabovskiy appeals the District Court’s order dismissing

without prejudice his habeas corpus petition. For the reasons that follow, we will

summarily affirm.

                                             I.

       In 2010, Drabovskiy was convicted in the Western District of Louisiana of twenty

violations of 8 U.S.C. § 1253(a)(1)(B) for failing to depart the United States after having

been ordered removed. United States v. Drabovskiy, W.D. La. Crim. No. 2:09-cr-00146.

He was sentenced to seventy-eight months in prison and a term of supervised release.

       Drabovskiy has since made numerous unsuccessful attempts to challenge his

conviction and confinement. Drabovskiy first appealed directly to the Fifth Circuit Court

of Appeals. While his criminal appeal was pending, Drabovskiy, who had been

transferred to the Federal Correctional Institution at Allenwood, Pennsylvania, filed two

habeas corpus petitions in the United States District Court for the Middle District of

Pennsylvania. See M.D. Pa. Civ. Nos. 4:10-cv-01830 & 4:10-cv-02226. Adopting the

Magistrate Judge’s Report and Recommendation (“R&R”), the District Court denied his

first petition without prejudice because Drabovskiy had not exhausted his direct appeal

and his claims did not fall under the purview of 28 U.S.C. § 2241, which codifies the

power of the federal courts to grant writs of habeas corpus. The R&R also explained that

the claims should have been initiated in the Western District of Louisiana as a motion to

vacate, set aside or correct his sentence under 28 U.S.C. § 2255. To the extent that the

petition sought to challenge potential detention by immigration authorities that might
                                             2
occur upon the completion of Drabovskiy’s criminal sentence, those claims were

dismissed as premature. The second petition was dismissed without prejudice as an

unauthorized successive application that was barred by 28 U.S.C. § 2244 and that

contained similarly unexhausted, misdirected, and premature claims.

       The Fifth Circuit Court of Appeals affirmed Drabovskiy’s criminal conviction in

2011. See United States v. Drabovskiy, 435 F. App’x 319 (5th Cir. 2011) (per curiam).

In February 2013, Drabovskiy once again sought to challenge his conviction in the

Middle District of Pennsylvania under the auspices of § 2241. The District Court

dismissed that petition without prejudice, construing the filing as an unauthorized

successive habeas petition that was barred under § 2244(a). See Drabovskiy v. Warden

FCI Allenwood, No. 4-10-cv-2226, 2010 WL 5463069 (M.D. Pa. Dec. 29, 2010).

Drabovskiy appealed. The Court concluded that the application for relief was properly

characterized as a § 2255 motion, and that it was the first such motion to follow his direct

appeal. See Drabovskiy v. Warden FCI Allenwood, 534 F. App’x 98 (3d Cir. 2013).

Accordingly, the Court vacated the District Court’s judgment and remanded the case with

instructions that it be transferred to the Western District of Louisiana, the court that

imposed the sentence. Id. The Western District of Louisiana then dismissed

Drabovskiy’s § 2255 motion as untimely under the one-year period of limitations set

forth in § 2255(f)(1). See Drabovskiy v. Warden FCI Allenwood, W.D. La. Crim. No. 2-

09-cr-00146, Order of May 9, 2014. Drabovskiy then filed an action “for deprivation of

liberty due to indefinite detention” in the Middle District of Pennsylvania in which he
                                              3
challenged prior and potential future detention by the Department of Homeland Security

related to his order of removal. See M.D. Pa. No. 3:14-cv-00451. The District Court

dismissed those claims as unactionable and the Court summarily affirmed. See C.A. No.

14-1871.

       In June of 2014, Drabovskiy initiated this action in the Middle District of

Pennsylvania. Once again, he sought to challenge his conviction, characterizing his filing

as a “Constitutional Habeas Corpus Petition.” The District Court dismissed the action

without prejudice. The District Court reasoned that because he was challenging the

validity of his conviction, Drabovskiy was limited to seeking relief by way of a § 2255

motion, which should have been brought before the Western District of Louisiana.

Furthermore, because this was not Drabovskiy’s first § 2255 motion, he required

permission from the Court of Appeals for the Fifth Circuit to file a second or successive

§ 2255 motion. The District Court also determined that nothing in Drabovskiy’s motion

served to trigger the safety valve provision of § 2255(e) in order to permit him to proceed

with a habeas petition under § 2241. Drabovskiy appealed. For the reasons that follow,

we will summarily affirm.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s legal conclusions is plenary, and our consideration of its factual findings is under

a clearly erroneous standard of review. See Cradle v. United States ex rel. Miner, 290

F.3d 536, 538 (3d Cir. 2002) (per curiam). Because no substantial issue is raised on
                                             4
appeal, we will summarily affirm the District Court’s decision. See 3d Cir. L.A.R. 27.4;

3d Cir. I.O.P. 10.6.

                                             III.

       The District Court did not err in dismissing Drabovskiy’s § 2241 petition for

habeas relief. Drabovskiy insists that the District Court should have construed his filing

as an application for a writ of habeas corpus and not a motion under § 2255. His

motion—which challenges his conviction and raises, among other things, claims of

procedural inadequacies with his indictment, prosecutorial misconduct, and ineffective

assistance of counsel—is generally in keeping with, and thus was fairly characterized by

the District Court as, a motion arising under § 2255.

       Moreover, we concur with the District Court that the claims must be brought as a

§ 2255 motion in this instance. It is well-established that a prisoner’s claims challenging

the legality of his federal conviction and sentence must ordinarily be raised in a motion

under § 2255 filed in the sentencing court. See In re Dorsainvil, 119 F.3d 245, 249 (3d

Cir. 1997). Such claims may not be raised in a § 2241 petition except where the remedy

under § 2255 would be “inadequate or ineffective.” 28 U.S.C. § 2255(e); In re

Dorsainvil, 119 F.3d at 251. As noted by the District Court, “[s]ection 2255 is not

inadequate or ineffective merely because the sentencing court does not grant relief, the

one-year statute of limitations has expired, or the petitioner is unable to meet the stringent

gatekeeping requirements of the amended § 2255.” Cradle, 290 F.3d at 539. Rather, we

have repeatedly emphasized that the so-called “safety valve” provision of § 2255(e) is
                                              5
extremely narrow and applied only in rare circumstances. See, e.g., In re Dorsainvil, 119

F.3d at 251-52. The dismissal of Drabovskiy’s prior § 2255 motion on the grounds that it

is barred by the one-year statute of limitations period did not render § 2255 inadequate or

ineffective. Id. Drabovskiy presents no viable alternative justification for the application

of the safety valve provision, and thus a § 2255 motion remains the sole mechanism by

which his request for relief may be presented.

       The District Court also correctly observed that it could not properly entertain a

§ 2255 motion from Drabovskiy because the Western District of Louisiana had

previously considered a similar motion. Section 2255(h) requires that a second or

successive § 2255 motion be certified by the appropriate court of appeals in order to be

considered by a district court. And § 2255 motions should be brought in the court that

imposed the sentence, in this instance, the Western District of Louisiana. See 28 U.S.C.

§ 2255(a). Thus, the appropriate Court of Appeals from which Drabovskiy needs to seek

certification is that of the Fifth Circuit.

                                              IV.

       For the foregoing reasons, we will summarily affirm the District Court’s order

dismissing the petition. See Third Cir. LAR 27.4 and I.O.P. 10.6.




                                              6